United States Court of Appeals
                      For the First Circuit

No. 15-2158


                            CHEN QIN,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on August 10, 2016, is
amended as follows:

     On the cover sheet, ", on brief for respondent" is added after
"Assistant Director".

     On page 9, note 2, at line 6, "Ling" is replaced with "Lin".